DETAILED ACTION

1.	This is an allowance of RCE application 16/600,552.
2.	Claims 2-17 and 19-20 are canceled.
3.	Claims 1, 18 and 21-30 are allowed.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  Claim 1 states “ of of “ in line 3.

Claim 1 is now amended to read as follows:
	A watercraft paddle, comprising: a composite structure of shaft components joined by adjustable joints enabling the shape of the composite structure and orientation of individual shaft components relative to other shaft components to be altered, the composite structure comprising a central component spanning equally to each side of a point central between the paddle blades, the central component having one or more joints adjusted with the central component formed in a shape of an inverted English letter U with a horizontal center region and first and second upwardly extending regions to each side of the central region, a first outboard component joined to a first end of the 

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: prior art search does not discloses the configurational shape of the paddle blade bar described in the independent claim.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/LARS A OLSON/Primary Examiner, Art Unit 3617